DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 5/3/21 is acknowledged. Unelected claims 6-20 are withdrawn from consideration.1 Elected claims 1-5 are examined as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergel, et al. (US 2012/0084131, herein Bergel).2	Regarding claim 1, Bergel teaches a sound code comprising,	a series of human inaudible sound elements which encode at least one alphanumeric string of data (paragraph 0255), 	wherein the sound code is receivable by a microphone in wireless or wired connection with a mobile computing device (paragraph 0242: receiver 106 receives audio signals from a microphone), 	wherein the mobile computing device has application software that identifies the sound code (paragraph 0242: decoder 107 necessarily must use software), 	wherein the application software interprets the sound code to determine the at least one alphanumeric string of data (paragraph 0242: decoder 107 necessarily must use software),	wherein the application software queries a database with the at least one alphanumeric string of data (paragraph 0245: server 104), and 	wherein the database returns one or more multimedia content or links to multimedia content to the mobile computing device in response to the query (paragraphs 0254 & 0340).	Regarding claim 2, Bergel teaches the one or more multimedia content or links to multimedia content are associated with the at least one alphanumeric string of data (paragraphs 0254 & 0340).	Regarding claim 3, Bergel teaches the one or more multimedia content or links to multimedia content are saved as a single file in a cloud computing environment (paragraphs 0254 & 0340).	Regarding claim 4, Bergel teaches the one or more multimedia content or links to multimedia content are stored in a database in a cloud computing environment (paragraphs 0254 & 0340).	Regarding claim 5, Bergel teaches the one or more multimedia content or links to multimedia content are formatted into a content package by a web-based application (paragraphs 0254 & 0340).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 Applicant is reminded of rejoinder procedure as outlined in MPEP § 821.04.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.